Citation Nr: 0830406	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain with marked degenerative changes 
involving L5-S1.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claim.  

In June 2005, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

The Board remanded the claim in May 2007 for additional 
development.  The actions directed by the Board have been 
accomplished and the matter has been returned to the Board 
for appellate review.  

The veteran submitted additional evidence, comprising of 
several lay statements, directly to the Board in August 2008.  
He indicated that these statements were for the judge to 
review and asked for their consideration in rendering a 
decision.  As such, the Board finds that the veteran has 
waived RO consideration of these documents.  The evidence 
will therefore be considered in this decision.  38 C.F.R. 
§ 20.1304 (2007).


FINDING OF FACT

The veteran's lumbar spine disability is manifested by pain, 
slight limitation of motion, spinal tenderness in the area of 
L2-4 with sacroiliac paraspinal tenderness, and subjective 
complaints of fatigue, lack of endurance, and unsteadiness, 
but there is no evidence of incapacitating episodes, forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  





CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected chronic low back strain with degenerative 
changes at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2007).  

Service connection for chronic lumbosacral strain was granted 
with a 20 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective November 28, 1970.  See 
January 1971 rating decision.  A 10 percent evaluation was 
subsequently assigned effective February 1, 1972, see 
November 1971 rating decision, but the 20 percent rating was 
reinstated for chronic lumbosacral strain with muscle spasm 
and limitation of motion effective January 30, 1995.  See 
July 1995 rating decision.  The veteran filed a claim for 
increased rating in August 2004 and has appealed the December 
2004 rating decision that recharacterized the disability as 
low back strain with marked degenerative changes involving 
L5-S1 and continued the 20 percent rating assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5237.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51, 455 (Supplementary Information).  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2007).  

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides ratings in excess of 20 
percent for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine (40 percent); for unfavorable ankylosis 
of the entire thoracolumbar spine (50 percent); and for 
unfavorable ankylosis of entire spine (100 percent).  38 
C.F.R. § 4.71a (2007). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2007).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes.  
This formula provides ratings in excess of 20 percent 
disability for IDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months (40 percent); and for IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months (60 percent).  38 C.F.R. § 
4.71a (2007).  An incapacitating episode is defined as a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Note (1) (2007).  

The veteran contends that he is entitled to an increased 
rating because his condition has worsened to the extent that 
his back condition is hampering his ability to maintain a 
normal lifestyle due to pain and limitations of body 
movements.  He reports that he has been using a cane on a 
more regular basis over the last few years and indicates that 
he feels much older than his actual age due to all his back 
problems.  See August 2004 VA Form 21-4138; June 2005 hearing 
transcript.  Several lay statements, which have been 
submitted in support of the veteran's claim, also report the 
various ways in which the veteran's back disability has 
worsened over the years.  See statements received in August 
2008 from L.M, J.A.R., G.L.J.Z, H.P, D.Z., and B.Z. and S.Z.  

The veteran underwent a VA compensation and pension (C&P) 
spine examination in September 2004.  Although his claims 
folder was not available for review, the VA examiner reported 
reviewing his electronic VA records.  The veteran reported 
intermittent back discomfort that leaves him feeling unsteady 
such that he occasionally uses a cane because he is fearful 
of falling and losing his balance.  The veteran indicated 
that he was able to drive, but starts to develop low back 
discomfort after he has been sitting for periods of up to 30 
minutes.  He denied any symptoms that might suggest acute or 
chronic lumbosacral radiculopathy and denied any sphincter 
problems.  There were no persistent sensory complaints.  

Physical examination revealed intact straight-leg raising up 
to about 60 degrees bilaterally.  There was no tenderness to 
percussion over the spine or with palpation over the sciatic 
notches.  The veteran had excellent muscle bulk, tone and 
strength throughout.  Reflexes were physiologic, including 
both ankle jerks (2+), and sensory examination was entirely 
within normal limits.  The veteran walked with a somewhat 
labored and deliberate-appearing gait; the examiner did not 
find his gait pathological.  No range of motion measurements 
were provided.  

The impression made was history of acute back strain.  The 
examiner indicated that there were no significant 
neurological deficits and that the veteran's problem appeared 
to be most likely due to intermittent low back strain, 
compounded by moderate obesity.  The veteran had not required 
treatment with nonsteroidal anti-inflammatory drugs (NSAIDs) 
in the recent past and informed the examiner that he 
generally used analgesics such as Tylenol or aspirin.  The 
examiner also reported that the veteran did not appear to 
have any persistent or major functional limitations from his 
back condition.  

Private medical records from Grove Hill Medical Center reveal 
that a December 2004 x-ray of the veteran's lumbosacral spine 
showed narrowing and sclerosis and a vacuum phenomenon at L5-
S1 with posterior spurring.  There was also a vacuum 
phenomenon and moderate narrowing and anterior and posterior 
spurring at L4-5; mild-to-moderate narrowing with anterior 
spurring at L3-4; and mild disc space narrowing at L1-2.  
There was no facture or dislocation seen but there was 
narrowing and sclerosis at the L5-S1 apophyseal joints and 
calcification of the abdominal aorta.  The impression made 
was degenerative changes as described.  

A VA x-ray of the veteran's lumbosacral spine taken in 
September 2004 showed calcification of the aorta and 
degenerative changes involving L5-S1.  A vacuum phenomenon 
was seen but the remainder of the vertebral bodies and disc 
spaces were normal.  The impression made was marked 
degenerative changes involving L5-S1.  

The veteran underwent another VA C&P spine examination in 
March 2005, at which time he reported that his back pain had 
been gradually deteriorating over the years.  He complained 
of chronic lower back pain most severe in the morning when he 
wakes up and difficulty getting up from bed.  As the day 
progresses, the pain improves.  The veteran reported taking 
Tylenol or Advil, two tablets per day, which reduced the pain 
down to a 3-4 level.  He cannot sit or lie for a long time 
and cannot drive more than 30 to 45 minutes at a time before 
he gets out of the car and stretches his back.  The veteran 
also indicated that he used a reclining chair with heat and 
vibration, especially at night, to relieve pain.  He located 
his pain in the lumbosacral area and denied any radicular 
symptoms in the extremities.

The veteran stated that he could live with the pain, but 
sometimes it is unbearable and takes his breath away.  The 
pain has affected his sexual activities because he will be 
stricken with pain all of a sudden and have to stop.  He 
denied bowel and urinary incontinence.  The veteran reported 
difficulty with grocery shopping as he needs to lean on the 
cart for long walking and driving.  His walking is limited to 
10 to 15 minutes because of increasing low back pain.  He 
reported using a cane for the last two or three years because 
of a tendency to lose his balance and fall, and indicated he 
was unsure what caused this.  The veteran reported that 
increased activity or activity of a prolonged nature caused 
flare-ups of pain, requiring him to change position 
frequently.  

Physical examination revealed that the veteran's movements 
were generally very slow, protected and guarded, especially 
for his back.  The veteran walked with a cane; standing 
posture showed a mild bent forward posture and loss of lumbar 
lordosis.  Truncal forward bending started to become painful 
at 40 degrees, but was possible to 55 degrees with pain.  
Hyperextension was limited at about five to ten degrees with 
discomfort.  Side bending was limited to 15 degrees with 
discomfort and a feeling of pressure in the back.  Rotational 
movement was limited to 20-25 degrees bilaterally, with 
discomfort and guarding.  Palpation over the paraspinal 
muscles showed no tenderness.  The veteran indicated that he 
felt pressure from the examiner's fingers, but no pain.  The 
examiner reported the x-ray findings from the previous year 
and also reported that when asked to do repetitive truncal 
forward bending and extension to standing position, the 
veteran was able to do ten repetitions in a very slow and 
protective way with limitation of range of motion.  The 
veteran described some discomfort toward the end of motion 
and avoided any motion beyond painful range.  The veteran was 
diagnosed with severe L5-S1 degenerative disc disease and 
history of back strain.  The examiner noted his limitation of 
motion and reported that with strenuous activities or 
repetitive use of his back, the veteran was likely to lose 
additional range of motion due to pain.  

Records from the VA Medical Center (VAMC) in Newington reveal 
that the veteran received physical therapy related to his 
back on eight occasions between November 2007 and January 
2008.  

The veteran underwent a third VA C&P spine examination in 
February 2008, at which time his claims folder and VA medical 
records were available for review.  He described baseline 
pain as a knot (5/10) in his lower left side that is worse 
with sitting and driving for more than 30 minutes (9/10).  
Standing or walking for more than five to ten minutes also 
aggravates it.  Flare-ups occur at least once a day and will 
cause the veteran to stop and rest, which will relieve the 
symptoms.  The veteran reported trouble getting out of bed in 
the morning due to stiffness, but indicated he feels better 
once he moves around.  The veteran also reported trouble 
sleeping on his back or side and reported that he cannot 
sleep on his stomach.  He indicated taking Tylenol in the 
evening, which helps him sleep, and reported taking 
approximately four to six Tylenol pills per day with some 
relief.  He denied any side effects from the medications.  
The veteran also uses a heating pad and a massage/vibrating 
chair on a daily basis and does daily stretching exercises.  

The veteran described nonradicular pain and denied 
paresthesia, weakness, and bowel or bladder problems.  He has 
erectile dysfunction and states that he has not been sexually 
active for four years because of back pain.  The veteran 
reported that if he does anything physical, it will aggravate 
his back and that he has to be careful when he fishes, which 
is his only hobby.  He no longer jogs and also has to be 
careful with chores, not lifting anything more than 20 
pounds.  The veteran has a back brace that he wears 
occasionally and sometimes he will use a cane when he feels 
unsteady.  He underwent physical therapy with some relief and 
the veteran was then doing stretching exercises at home.  The 
veteran denied associated symptoms of weight loss, fevers, 
malaise, dizziness, and visual disturbances but reported 
fatigue and lack of endurance.  He felt that simple chores, 
such as climbing a ladder, caused incapacitating pain that 
requires one to two days of bed rest, and indicated that this 
had happened three times in the past year.  

Physical examination revealed that the veteran was able to 
ambulate with no assistive devices.  He had upright posture 
and gait; slight kyphosis; head bent slightly forward; and 
normal symmetry in appearance and rhythm of spinal motion.  
There was spinal tenderness in the area of L2-4 with 
sacroiliac paraspinal tenderness, but no palpable spasms.  
Range of motion testing revealed forward flexion to 80 
degrees with pain from 50-80 degrees; extension to 20 degrees 
with pain from 10-20 degrees; left and right lateral flexion 
to 30 degrees with pain from 20-30 degrees; and left and 
right lateral rotation to 30 degrees with pain from 20-30 
degrees.  The examiner reported that the joint was painful on 
motion but that the range of motion or joint function was not 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance following repetitive use 
times three.  

Sensory examination, to include sacral segments, was normal 
throughout to sharp, light touch and vibratory and 
monofilament testing.  Motor examination showed normal muscle 
tone and strength and reflexes were normal throughout.  
Lasegue's sign and Waddell test were negative.  A May 2008 x-
ray of the lumbosacral spine showed degenerative changes in 
the form of anterior osteophytes; endplate degenerative 
changes with reduction of disc height at L5-S1 level; normal 
alignment of the spine; no bony destruction; and pre and 
paraspinal soft tissues were unremarkable.  The impression 
was degenerated disc disease in the spine as described above.  
The VA examiner diagnosed the veteran with degenerative disc 
disease of the lumbar spine with mild to moderate functional 
impairment as a result of subjective complaints.  It was 
noted that the veteran is retired and remains independent in 
the activities of daily living.  

The evidence of record does not support the assignment of a 
rating in excess of 20 percent for service-connected low back 
strain with marked degenerative changes involving L5-S1 under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or the Formula for Rating IDS Based on 
Incapacitating Episodes.  While acknowledging both the 
veteran's contentions and the lay statements submitted in 
support of his claim, the Board finds that a higher rating is 
not warranted in this case because there is no evidence that 
forward flexion of the veteran's thoracolumbar spine is 
limited to 30 degrees or less, or that he has favorable 
ankylosis of the entire thoracolumbar spine.  Nor is there 
evidence that the veteran has incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  While there was spinal tenderness 
in the area of L2-4 with sacroiliac paraspinal tenderness in 
February 2008, there were no palpable spasms.  Forward 
flexion was at worst limited to 55 degrees, with pain 
beginning at 40 degrees, and most recently was limited to 
only 80 degrees, with pain beginning at 50 degrees.  See VA 
C&P examination reports dated September 2004, March 2005 and 
February 2008; VA treatment records.  Though the veteran 
reported flare-ups at least once a day and incapacitating 
pain that requires one to two days of bed rest, there is no 
evidence to support a finding that these incapacitating 
episodes required treatment and bed rest prescribed by a 
physician.  See 38 C.F.R. § 4.71a, Note (1) (2007).  

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Note (1) (2007).  The veteran, 
however, has consistently denied any radiating pain, 
paresthesia, weakness, and bowel or bladder problems.  See VA 
C&P examination reports dated September 2004, March 2005 and 
February 2008.  As the record does not contain a diagnosis 
related to neurological abnormality, the evidence of record 
does not support the assignment of a separate rating.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the September 2004 VA examination, the examiner 
reported that the veteran did not appear to have any 
persistent or major functional limitations from his back 
condition.  During the March 2005 VA examination, though the 
examiner reported that the veteran was likely to lose 
additional range of motion due to pain with strenuous 
activities or repetitive use of his back, the examiner did 
not indicate what this additional loss of range of motion 
would be.  The Board notes however, that the veteran was able 
to perform truncal forward bending to 55 degrees with pain 
beginning at 40 degrees.  In February 2008, forward flexion 
was limited to 80 degrees, with pain beginning at 50 degrees.  
Lastly, during the February 2008 VA examination, the examiner 
reported that the joint was painful on motion but that the 
range of motion or joint function was not additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance following repetitive use times three.  Based on 
the foregoing, the Board finds that a rating in excess of 20 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  This is so 
because even taking into account the findings during the 
March 2005 examination of forward bending to 55 degrees with 
pain beginning at 40 degrees, the veteran would not meet the 
criteria for the next higher rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  


II.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.




Prior to the issuance of the December 2004 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate a claim for 
increased rating and of his and VA's respective duties in 
obtaining evidence.  He was told he may submit evidence 
showing that his disabilities had increased in severity, 
including statements from doctors, dates of examinations and 
tests, statements from individuals as to their personal 
observations, and his own statements describing the frequency 
and severity of his symptoms.  See August 2004 letter.  

Following the Board's May 2007 remand, the veteran was 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See June 2007 letter.  This letter provided additional 
information about evidence considered by VA in determining 
disability ratings and examples of evidence that the veteran 
should notify VA about or submit.  See Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  The 
veteran did not respond to the June 2007 letter.  
Additionally, an April 2005 statement of the case (SOC) cited 
the relevant diagnostic codes, and the veteran is shown to 
have actual knowledge of these criteria, as his 
representative referenced the rating criteria during the June 
2005 hearing.  See transcript.  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.


ORDER

A rating in excess of 20 percent for service-connected 
chronic low back strain with degenerative changes at L5-S1 is 
denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


